Citation Nr: 0918724	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  03-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial compensable rating for the 
residuals of a shrapnel wound of the right scapular area.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable disability 
rating for the residuals of a shrapnel wound of the right 
scapular area, and denied service connection for a left knee 
disability.

In December 2004 and in December 2007, the Board remanded the 
claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's left knee disability (mild arthritis) first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  Since July 23, 2001, the Veteran's residuals of a 
shrapnel wound of the right scapular area have has been 
manifested by a well-healed 3 by .5 centimeter somewhat 
elliptical scar on the left upper back, with subjective 
complaints of intermittent severe pain.  The scar is not 
depressed or adherent to underlying tissue. There is no 
evidence of muscle loss and there is no evidence of muscle 
herniation.  There are no orthopedic manifestations or 
limitation of function of the right scapula related to the 
wound.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for a 10 percent rating, but no more, for a 
left shoulder scar have been met since July 23, 2001, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118; Diagnostic Codes (DCs) 
5200 to 5203;  DCs 5301 to 5306; and DCs 7802 to 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that his left knee arthritis first 
manifested during his period of active service, due to the 
marching, running, climbing, crawling, and parachuting he did 
while in Vietnam.  

His service medical records reflect that on April 1969 pre-
induction examination, no abnormalities of the knee were 
reported or diagnosed.  In September 1970, he complained of 
pain felt from the front to the back of the left knee.  He 
stated that he had previously injured his knee in high school 
while playing football.  On physical examination, there was 
no physical damage to the knee.  He was given a heat pack and 
bandage, and instructed not to walk or stand for long periods 
of time.  The impression was possible cartilage damage.  A 
week later, the Veteran had slight pain on motion.  He 
displayed full range of motion of the knee, with slight 
crepitus on flexion.  The impression was a minor sprain.  He 
was put on light duty, given an ACE wrap and Tylenol, and 
instructed to put heat on the knee.  On October 1970 follow-
up examination, range of motion was complete and there was no 
effusion of the knee joint.  The ligaments were tight. 
McMurray's testing was negative.  X-ray examination was 
normal.  On April 1971 separation examination, no abnormality 
of the left knee was found.  While the Veteran sustained a 
left knee muscle strain in September 1970, there are no 
further service records relating to the condition.  
Additionally , no abnormality of the left knee was found on 
examination at separation from service.  Therefore, the Board 
finds that a chronic disorder of the left knee did not 
manifest during service.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a left 
knee disability.  38 C.F.R. § 3.303(b).

The first post-service clinical record relating to a left 
knee disability is a VA joint examination conducted in March 
2002.  At that time, the Veteran reported that he experienced 
pain and stiffness of his left knee when doing excess 
activity, which he attributed to the hard lands he took when 
parachuting in the military.  On physical examination, there 
was a normal range of motion.  There was no sign of 
synovitis.  McMurray's testing and Lachman's testing was 
negative.  X-ray examination showed no abnormality.  The 
assessment was mild arthritis of the left knee. 

VA clinical records dated from March 2002 to April 2005, 
private treatment records dated from January 1988 to April 
1996, and the Veteran's social security records do not 
reflect any complaints of or treatment for a left knee 
disability.   

On July 2008 VA examination, the Veteran reported that he had 
experienced intermittent left knee pain since service, which 
was throbbing in nature and occurred two to three times per 
week.  He had not received treatment for the condition.  The 
pain was alleviated by elevating his knee and taking pain 
medication.  He reported that his knee was stiff and would 
give way.  He denied any instability or weakness.  On 
physical examination, range of motion of the left knee was 
intact with no limitation of motion on repetitive use.  
Crepitus was found.  X-ray examination revealed tiny calcific 
density in the posterior knee, which suggested a possible 
osteochondral body.  There was no significant degenerative 
change.  After physical examination of the Veteran and a 
thorough review of the claims file and service medical 
records, the examiner opined that it was less likely than not 
that the Veteran's current left knee condition was related to 
his period of active service.  The examiner found it be 
significant that, while the Veteran's service medical records 
demonstrate a left knee sprain in service, his entrance and 
separation examinations were negative for a left knee 
condition.  The examiner instead concluded that the Veteran's 
current left knee condition was more likely related to the 
aging process, rather than to parachuting while in the 
military.  

Given the length of time between the Veteran's separation 
from service and the initial record of diagnosis, the Veteran 
is not entitled to service connection for a left knee 
disability on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment since separation from 
service, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's left knee 
disability.  Indeed, there is only negative evidence against 
such a finding.  Thus, service connection for a left knee 
disability is not warranted.

The Board has considered the Veteran's assertions that his 
left knee disability is related to his period of active 
service.  To the extent that the Veteran ascribes his current 
disorder to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matters requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, arthritis, as contrasted with symptoms of pain and 
swelling, is not subject to lay diagnosis.  The Veteran can 
report having pain and swelling.  However, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left knee  disability first manifested many 
years after service and is not related to his active service, 
or to any incident therein.  The evidence does not show that 
any arthritis or organic disease of the nervous system 
manifested to a compensable degree within one year following 
the Veteran's separation from service.  As the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left knee disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right scapular scar has been rated as 
noncompensably disabling under DC 7805, which pertains to 
scars on areas of the body aside from the head, face or neck.  
38 C.F.R. § 4.118, DC 7805.  Diagnostic Code 7805 directs 
that scars in this category be rated based upon limitation of 
function of the affected part.  Id.  On VA examination in 
August 2005, the Veteran was found to have a scar on his 
right upper back that was not depressed or adherent to the 
underlying tissue.  In this regard, Diagnostic Code 7804 is 
applicable.  Diagnostic Code 7804 provides for a single 
maximum 10 percent rating where superficial scars are painful 
on examination.  38 C.F.R. § 4.118, DC 7804.  A note 
associated with this diagnostic code specifies that 
superficial scars are those that are not associated with 
underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Codes 
7800 is not applicable, as the Veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
Veteran's scar does not exceed an area of 6 inches.  38 
C.F.R. § 4.118, DCs 7801, 7802.  Finally, DC 7803 is not 
applicable as the Veteran's scar was determined to be stable 
on VA examinations in March 2002 and August 2005.

A review of the Veteran's service medical records reveals 
that in April 1970, the Veteran was wounded in action when 
involved with enemy contact while on patrol.  He sustained a 
shrapnel wound to the right scapular area.  There was no 
artery or nerve involvement.  For this wound, the Veteran was 
awarded the Purple Heart. 

The Veteran asserts that his scar currently results in 
occasional pain, tenderness, and limited motion.  He asserts 
that he sought treatment for the scar in the early 1970's, 
but that his physician at that time stated that he could only 
relieve the scar with pain medication, which the Veteran did 
not wish to consume.  Therefore, he has not sought further 
treatment for the scar.  Other than the following two VA 
examinations, the Veteran's VA clinical records dated from 
March 2002 to April 2005, private treatment records dated 
from January 1988 to April 1996, and social security records 
are negative for complaints of or treatment for the right 
scapular scar.  

On March 2002 VA examination, the Veteran had small shrapnel 
scars over the posterior right shoulder.  There was normal 
range of motion with no tenderness.  An MRI revealed no bony 
abnormality.  The assessment was myalgia of the right 
scapula, intermittent, with a history of a shrapnel wound to 
that area.  No loss of function.

On August 2005 VA examination, the Veteran reported that, 
about once per week, he would unpredictably experience a 
severe pain to the scar area.  He described the pain as 
feeling like a "hot poker."  The pain would generally last 
for half a day, but had sometimes lasted for a week.  He 
denied any weakness, loss of muscle mass, or other problems 
associated with the scar.  Physical examination revealed  a 
well-healed somewhat elliptical scar measuring 3 centimeters, 
with the widest plane at .5 centimeters.  It was not 
depressed or adherent to the underlying tissue.  There was no 
herniation of muscle through it.  The assessment was a shell 
fragment wound, with intermittent severe pain.  The examiner 
felt that the pain was as likely as not related to the scar 
or scar tissue which was subcutaneous.  There was no evidence 
of muscle loss.  The impairment from the pain was determined 
to be significant, yet intermittent. 

Because the Veteran reported occasions of severe pain of the 
left scapula scar, which he described felt like a "hot 
poker" hitting the scar, and because the August 2005 
examiner found that it was as likely as not that the pain was 
related to the scar or scar tissue, the Board finds that the 
Veteran is entitled to a 10 percent rating based upon a 
tender or painful scar, under DC 7804.  Additionally, because 
the Veteran's testimony, which the Board has determined to be 
both credible and competent, demonstrates these symptoms to 
have persisted since the effective date of service 
connection, the Board finds that the Veteran is entitled to 
an increased rating of 10 percent since July 23, 2001.  Layno 
v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to 
report and describe the severity of symptoms that are capable 
of lay observation).  

The Veteran might also be entitled to a rating in excess of 
10 percent if the right scapula scar limits his range of 
motion.  38 C.F.R. § 4.118, DC 7805.  However, the Veteran 
has contended on more than one occasion that the pain 
associated with his scar occurs "occasionally" and is 
"intermittent."  Additionally, on VA examinations in March 
2002 and August 2005, the scar was not observed to result in 
limitation of motion or loss of function.  Thus, the Board 
concludes that because there is no objective evidence of 
limitation of function attributable to the shrapnel wound of 
the right scapula, there is no basis for a disability rating 
in excess of 10 percent under DC 7805.  Similarly, as there 
is no indication that the residuals of the shrapnel wound 
have resulted in any limitation of motion of the right 
shoulder, the Veteran is also not entitled to a compensable 
rating for his service-connected disability under the 
diagnostic criteria pertaining to limitation of motion of the 
shoulder.  See 38 C.F.R. § 4.71a, DCs 5200-5203.

However, when limitation of motion is noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected under the criteria pertaining to 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  The 
question before the Board, then, is whether the Veteran is 
entitled to a separate disability rating based on 
noncompensable limitation of motion of the right scapula. 

Diagnostic Code 5010, which pertains to traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.  

In this case, however, the Veteran has not been shown to have 
arthritis in the upper right scapula area.  On X-ray 
examination in March 2002, there was no bony abnormality 
found when imaging the right shoulder.  Further, the Veteran 
has not been diagnosed with arthritis of the right scapula 
area.  Therefore, as there is no evidence of either 
degenerative or traumatic arthritis of the right scapula 
area, the Board finds that the Veteran is not entitled to a 
separate 10 percent rating under DC 5003 or DC 5010.  

The remaining question before the Board is whether the 
Veteran is entitled to a higher rating under the diagnostic 
criteria pertaining to muscle injuries of the shoulder.  See 
38 C.F.R. §  4.73, DC 5301.  Diagnostic Code 5301 evaluates 
injuries to Muscle Group I.  This muscle group controls the 
upward rotation of the scapula; the elevation of the arm 
above shoulder level.  It includes the extrinsic muscles of 
the shoulder area: (1) trapezius; (2) levator scapulae; (3) 
and the serratus magnus. Under this diagnostic code, a 0 
percent rating is warranted if impairment of this muscle 
group is slight, a 10 percent rating is warranted if it is 
moderate, a 20 percent rating is warranted if it is 
moderately severe, and a 30 percent rating is warranted if it 
is severe. 38 C.F.R. § 4.73, DC 5301 (2008).

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment  38 C.F.R. § 4.56(d)(3).

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 
4.56(d)(4).

The Board finds that the Veteran is not entitled to a 
compensable rating under the diagnostic criteria pertaining 
to impairment of Muscle Group I.  The evidence of record 
indicates that the Veteran's shrapnel wound to the right 
scapula area involved no more than a superficial wound 
required debridement and irrigation, without anesthesia.  The 
Veteran was hospitalized for nine days, during which time his 
wound fully healed.  He was then returned to duty.  There is 
no indication that his shrapnel wound did not heal with good 
functional results.  38 C.F.R. § 4.56(d)(1).  The Veteran has 
stated that the wound causes him intermittent pain at the 
scar sight, for which he has been granted a 10 percent rating 
under DC 7804, as stated above.  However, aside from the pain 
as described, there are no cardinal signs or symptoms of 
muscle loss, loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement associated with the injury. 3 8 
C.F.R. § 4.56(c).  X- ray examination has not revealed the 
presence of any foreign bodies.  See 38 C.F.R. § 
4.56(d)(1)(iii).  As the Veteran has no apparent residuals of 
the gunshot wound to his right scapula area, his muscle 
impairment can be classified as no more than slight.  
Accordingly, he is not entitled to a compensable rating based 
upon impairment of Muscle Group I.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  In this instance, the March 2002 and 
August 2005 reports of VA examination did not show and the 
Veteran has not indicated functional loss due to weakness, 
fatigability, incoordination or pain on movement due to the 
residuals of his fragment injury.  Consequently, a higher 
rating is not warranted in light of DeLuca considerations.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's fragment wound to 
the right scapula area is productive of marked interference 
with employment which would be exceptional for that 
envisioned by the rating schedule at the Veteran's current 
rating nor does the evidence show frequent hospitalization 
related to the wound.  For these reasons, the Board finds 
that referral for assignment of an extraschedular rating for 
this disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that since July 23, 2001, the 
Veteran's residuals of a shrapnel wound of the right scapular 
area has warranted a 10 percent rating, but no more, under DC 
7804.  The Board has resolved all reasonable doubt in favor 
of the veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003, December 
2004, March 2006, January 2008, and July 2008; rating 
decisions in September 2002 and June 2005; statements of the 
case in May 2003 and May 2006, and a supplemental statement 
of the case in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication.  Further, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a left knee disability is denied. 

An initial 10 percent rating, but no higher, is granted for 
the residuals of a shrapnel wound of the right scapular area, 
effective July 23, 2001.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


